Citation Nr: 0904883	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-38 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left wrist damage.  

2.  Entitlement to service connection for left forearm 
damage.  

3.  Entitlement to service connection for a lung disability, 
including as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome and tendonitis, right 
knee.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for status post ulnar nerve laceration and repair, 
left hand distal to the wrist.  

8.  Entitlement to an initial compensable evaluation for scar 
tissue, left hand, status post laceration.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for muscle damage, left hand.  

10.  Entitlement to an initial compensable evaluation for 
status post hemorrhoidectomy.  

11.  Entitlement to an initial compensable evaluation for 
recurrent micro-hematuria.  

12.  Entitlement to an initial compensable evaluation for 
recurring headaches.  

13.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to June 2001.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and October 2004 rating and 
Decision Review Officer decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran also initiated an appeal of the RO's July 2006 
Decision Review Officer decision increasing the evaluation 
assigned depressive disorder, not otherwise specified, from 
10 to 30 percent.  However, after the RO responded by issuing 
a statement of the case in October 2006, the Veteran did not 
perfect his appeal of the claim by submitting any document 
that may be construed as a substantive appeal.  This claim is 
thus not before the Board for appellate review.

The Board addresses the claims of entitlement to service 
connection for left wrist damage and left forearm damage, 
entitlement to initial evaluations in excess of 10 percent 
for status post ulnar nerve laceration and repair, left hand 
distal to the wrist, and muscle damage, left hand, and 
entitlement to an initial compensable evaluation for 
recurrent micro-hematuria in the REMAND section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran did not serve on active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The Veteran does not currently have a lung disability.

4.  Since discharge from service, the Veteran's right knee 
disability has involved moderate arthritis and caused 
tenderness, mild crepitation and pain, increased during 
flare-ups and while engaging in certain activities.  

5.  Since discharge from service, peripheral neuropathy of 
the Veteran's left lower extremity has been mild.  

6.  Since discharge from service, peripheral neuropathy of 
the Veteran's right lower extremity has been mild.  

7.  Since discharge from service, the Veteran's left hand 
scar has involved an area measuring less than 39 square 
centimeters, been asymptomatic and caused no functional loss. 

8.  Since discharge from service, the Veteran has not 
experienced hemorrhoids or any residuals of his in-service 
hemorrhoidectomy.  

9.  Since discharge from service, the Veteran's headaches 
have reportedly recurred thrice monthly, but have been non-
prostrating, resulting in no functional impairment.  

10.  Since discharge from service, the Veteran has had level 
I hearing acuity in each of his ears.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2008).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for patellofemoral syndrome and 
tendonitis, right knee, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5256, 5257, 5260, 5261 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left lower 
extremity, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, right lower 
extremity, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.124a, Diagnostic Code 8520 (2008).

5.  The criteria for entitlement to an initial compensable 
evaluation for scar tissue, left hand, status post 
laceration, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.118, 
Diagnostic Codes 7800-7805 (2008).

6.  The criteria for entitlement to an initial compensable 
evaluation for status post hemorrhoidectomy are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.114, Diagnostic Code 7336 (2008).

7.  The criteria for entitlement to an initial compensable 
evaluation for recurring headaches are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.124a, Diagnostic Code 8100 (2008).

8.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated August 2001, January 2003, January 
2006, February 2006 and April 2006, the first two sent before 
initially deciding those claims in a rating and Decision 
Review Officer decisions dated in June 2003 and October 2004.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now assert that there is other outstanding 
information or evidence that needs to be secured in support 
of his claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners discussed the etiology and severity of 
the disabilities at issue in this decision.  The Veteran does 
not now assert that the reports of these examinations are 
inadequate to decide his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claim for Service Connection 

The Veteran asserts that his service treatment records 
confirm that he has a lung disability that manifested in 
service.  He points out that, on separation examination, x-
rays showed a spot on his lung, further evidence that his 
lung disability manifested in service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions 
under 38 U.S.C.A. 
§ 1117, based on service in the Persian Gulf.  More 
specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2008).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has considered the Veteran's lung claim on both direct 
and secondary bases, including as due to an undiagnosed 
illness developed secondary to service in the Persian Gulf.  
However, in a telephone call with the RO in March 2003, the 
Veteran admitted that he never served in the Gulf War.  
According to his service personnel records, although he 
served on active duty from May 1989 to June 2001, none of his 
service was in the Southwest Asia theater of operations 
during the Persian Gulf War.  His service thus does not 
qualify him as a Persian Gulf Veteran entitled to presumptive 
service connection under 38 U.S.C.A. § 1117.  

According to the Veteran's service treatment records, during 
active service, the Veteran reported respiratory complaints, 
including chest congestion, which examiners attributed to 
upper respiratory infections.  During treatment visits, the 
Veteran's lungs were always clear.  On separation examination 
conducted in May 2001, the Veteran reported a chronic cough, 
a 16-year history of smoking a pack and a half of cigarettes, 
shortness of breath when climbing stairs, wheezing, including 
when taking a deep breath, and a several month history of 
coughing up blood.  The examiner noted no lung abnormalities, 
clarified that the Veteran coughed up blood once due to 
excessive coughing when he had an upper respiratory 
infection, and advised the Veteran to quit smoking.

Following discharge, the Veteran received treatment for 
multiple medical complaints and diagnoses, including 
bronchitis (1999), participated in smoking cessation classes, 
and underwent VA examinations, including one of his lungs.  
During treatment visits, classes and the examinations, 
however, no medical professional diagnosed a lung disability.  
More specifically, during a VA Persian Gulf examination 
conducted in March 2003, the Veteran reported no lung 
complaints and, on physical evaluation, the examiner noted no 
lung abnormalities, including wheezing.  He diagnosed a 
history of wheezing.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the Veteran's assertions represent the only evidence of 
record diagnosing a lung disability.  Such assertions may not 
be considered competent evidence of a current disability, 
however, as the record does not reflect that the Veteran 
possesses a recognized degree of medical knowledge to 
diagnose a medical condition or provide an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing the Board finds that the Veteran 
does not currently have a lung disability.  Based on these 
findings the Board concludes that a lung disability was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  This claim is not in relative 
equipoise; therefore, the Veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

B.  Claims for Higher Initial Evaluations

The Veteran claims entitlement to higher initial evaluations 
for right knee, left and right lower extremity, and digestive 
system disabilities, scar tissue on the left hand, headaches 
and bilateral hearing loss.  He asserts that the evaluations 
initially assigned these disabilities do not accurately 
reflect the severity of associated symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a Veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

1.  Right Knee  

The Veteran contends that his right knee is extremely 
unstable, thereby entitling him to a higher initial 
evaluation.  

The RO has evaluated the Veteran's right knee disability as 
10 percent disabling pursuant to DC 5257.  DC 5257 provides 
that a 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation is assignable for severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 
(2008).  

Also applicable to this appeal are DCs 5003, 5010, 5256, 5260 
and 5261.  DC 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2008).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  A 
30 percent evaluation is assignable for flexion of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

DC 5256 provides that an evaluation of at least 30 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2008).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right knee 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under any applicable 
DC or GC opinion during any time period at issue in this 
appeal.    

During service, the Veteran received treatment and was placed 
on profile for right knee pain thought to be attributable to 
patellofemoral syndrome and a ligament strain.  X-rays 
revealed no abnormalities.  This pain necessitated the use of 
an elastic knee brace.

Following discharge, the Veteran continued to receive 
treatment for right knee pain (1996) and underwent VA 
examinations of his right knee.  During the first such 
examination, conducted in March 2003, the Veteran reported 
minimal activity-related right knee symptoms, including pain.  
The examiner noted tenderness and mild crepitation, but no 
instability, and diagnosed a history of right knee patellar 
tendonitis, moderate.  X-rays showed mild degenerative 
changes.

During the second such examination, conducted in June 2007, 
the Veteran reported right knee pain when walking and flare-
ups of such pain when climbing stairs.  The Veteran denied 
instability, locking and interference with employment.  The 
examiner noted extension and flexion from 0 to 140 degrees, 
no pain, weakness or fatigue on repetitive testing, no laxity 
and intact ligaments.  X-rays showed minimal arthritis.  The 
examiner diagnosed moderate degenerative joint disease of the 
right knee. 

As the evidence shows, during the course of this appeal, the 
Veteran's right knee disability involved moderate arthritis 
and caused tenderness, mild crepitation and pain, increased 
during flare-ups and while engaging in certain activities.  
These symptoms, however severe, are contemplated in the 10 
percent evaluation the RO initially assigned the Veteran's 
right knee disability.  There is no evidence of record 
showing that, at any time during the course of this appeal, 
even during flare-ups or on repetitive use, the Veteran's 
right knee arthritis caused flexion limited to 30 degrees, 
extension limited to 15 degrees or ankylosis, symptoms that 
would warrant the assignment of an initial evaluation in 
excess of 10 percent under DC 5003, 5010, 5260 and 5261.  
There is also no evidence of record showing that, at any time 
during the course of this appeal, even during flare-ups or on 
repetitive use, the Veteran's right knee disability caused 
subluxation or instability, slight or otherwise, symptoms 
that would warrant the assignment of a separate evaluation 
under DC 5257.  

2.  Peripheral Neuropathy, Left and Right Lower Extremities

The Veteran contends that he has a lack of sensation of cold 
or heat below his knees, which causes difficulty walking long 
distances, and, occasionally, a complete loss of sensation in 
his lower extremities.

The RO has evaluated the peripheral neuropathy in each of the 
Veteran's lower extremities as 10 percent disabling pursuant 
to DC 8520.  DC 8520 provides that a 10 percent evaluation is 
assignable for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation is assignable for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation is assignable for moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
assignable for severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy.  A 100 percent evaluation 
is assignable for complete paralysis of the sciatic nerve; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened of (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2008).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's left and right 
lower extremity disability pictures do not more nearly 
approximate the criteria for higher initial evaluations under 
DC 8520 during any time period at issue in this appeal.    

During service, the Veteran reported pain radiating into his 
lower extremities from his low back, knees and toes.  He did 
not report or receive treatment for peripheral neuropathy.  

He first reported tingling in the lower extremities, or more 
specifically, in his feet, during a VA peripheral nerves 
examination conducted in February 2003.  On that date, a VA 
examiner confirmed decreased sensation in the mid thighs of 
both lower extremities and the feet.  He diagnosed peripheral 
neuropathy, predominantly small fiber sensory, with no 
associated dysfunction.  During a VA peripheral nerves 
examination conducted in July 2007, the same VA examiner 
characterized the Veteran's peripheral neuropathy, then also 
affecting the toes, as mild.
 
In sum, during the course of this appeal, peripheral 
neuropathy in the Veteran's left and right lower extremities 
has been mild.  There is no evidence of record showing that, 
at any time during the course of this appeal, this condition 
has been more than mild, thereby warranting the assignment of 
initial evaluations in excess of 10 percent under DC 8520.  

3.  Scar Tissue, Left Hand

The RO has evaluated the scars on the Veteran's chest as 0 
percent disabling pursuant to DC 7805.  Also applicable to 
this claim are DCs 7801 to 7804.  

During the course of this appeal, effective October 23, 2008, 
VA amended the rating criteria for evaluating skin 
disabilities, which include scars.  67 Fed. Reg. 54708, 54712 
(Sept. 23, 2008).  These amendments, which affect the 
aforementioned DCs, apply only to claims received on or after 
October 23, 2008, not to the Veteran's claim in this case.  

Under the criteria applicable to the Veteran's claim, scars, 
other than of the head, face, or neck, which are deep or 
cause limited motion, are to be rated under DC 7801.  DC 7801 
provides that a 10 percent evaluation is assignable for such 
scars when the area or areas exceed 6 square inches (39 sq. 
cm.).  A 20 percent evaluation is assignable when the area or 
areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 
4.118, DC 7801 (2008).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801, Note (1), (2) (2008).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2008).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2008).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2008).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's scar disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.    

During service, the Veteran cut his left hand, necessitating 
surgery.  This surgery resulted in a scar.  The Veteran has 
undergone VA examinations of this scar since his discharge 
from service.  During one such examination, conducted in 
February 2003, an examiner described the scar as well healed 
and measuring three to three and a half inches (extending 
from the left wrist onto and around the left hypothenar 
eminence).  During another such examination, conducted in 
July 2007, an examiner described the scar as barely visible, 
nontender and well healed, measuring six centimeters in width 
and a half centimeter in length, (extending from the left 
wrist to the mid-palm).  He also noted functional loss 
associated with the scar, including an inability to grip with 
the left fifth finger, but this loss is separately service 
connected and discussed below in the REMAND section of this 
decision.

In sum, since the Veteran's discharge from service, his left 
hand scar has involved an area measuring less than 39 square 
centimeters, been asymptomatic and caused no functional loss 
other than that which is separately service connected.  In 
the absence of evidence of deeper scars affecting a larger 
area, or causing limitation of motion or functional loss that 
is not already separately service connected, the Board may 
not assign the scar a compensable evaluation under any DC 
pertinent to ratings of scars.  

4.  Residuals of Hemorrhoidectomy

The RO has evaluated the Veteran's hemorrhoids as 0 percent 
disabling pursuant to DC 7336, which governs ratings of 
internal or external hemorrhoids.  DC 7336 provides that a 0 
percent evaluation is assignable for mild or moderate 
hemorrhoids.  A 10 percent evaluation is assignable for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is assignable for hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114, DC 7336 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's hemorrhoid disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.    

On multiple occasions during service, the Veteran reported 
and received treatment for hemorrhoids.  In January 2001, 
these hemorrhoids necessitated a hemorrhoidectomy.  Several 
months later, during a separation examination conducted in 
March 2001, the Veteran reported some improvement.  Following 
discharge, the Veteran did not seek treatment for 
hemorrhoids.  He did, however, undergo a VA rectum and anus 
examination.  On that date in June 2007, he did not report 
any residuals of the hemorroidectomy and an examiner noted no 
abnormalities of the anus and rectum.  He diagnosed 
hemorrhoids by history.  

In sum, since discharge, the Veteran has not had any 
hemorrhoids or residuals of the in-service hemorrhoidectomy.  
As such, the Board may not assign the Veteran's digestive 
system disability a compensable evaluation under DC 7336.   



5.  Headaches

The RO has evaluated the Veteran's headaches as 0 percent 
disabling pursuant to DC 8100, which governs ratings of 
migraines.  DC 8100 provides that a 50 percent evaluation is 
assignable for very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent evaluation is assignable for 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is assignable for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 0 percent evaluation is assignable for less 
frequent attacks.  38 C.F.R. 
§ 4.124a, DC 8100 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's headache disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.    

During service, the Veteran reported and received treatment 
for headaches.  During a separation examination conducted in 
March 2001, he indicated that, since his January 2001 
surgery, he had been having headaches several times weekly 
that improved following medication.  

Following discharge, the Veteran did not seek treatment for 
such headaches.  He did, however, report recurring headaches 
during VA examinations conducted in March 2003 and July 2007.  
During the latter examination, the Veteran reported that 
these headaches had gradually worsened, were sharp, occurred 
thrice monthly, lasted 30 minutes, and did not interfere with 
his ability to function.  The examiner noted no neurological 
abnormalities and diagnosed migraine headaches without aura.  

In sum, since discharge, the Veteran's headaches have 
reportedly recurred frequently (thrice monthly), but have 
been non-prostrating, resulting in no functional impairment.  
In the absence of objective evidence of more severe 
headaches, the Board may not assign the headaches a 
compensable evaluation under DC 8100.  

6.  Bilateral Hearing Loss

The RO has evaluated the Veteran's bilateral hearing loss as 
0 percent disabling pursuant to DC 6100.  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.

The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 (2008).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2008). 
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2008).

Based on these criteria, the evidence establishes that the 
Veteran's hearing loss disability picture does not more 
nearly approximate the criteria for a higher initial 
evaluation.    

During service, the Veteran was routinely exposed to noise, 
which resulted in his development of hearing loss by VA 
standards.  Since discharge from service, the Veteran has 
undergone evaluations of such loss.

In February 2003, during a VA audiological examination, an 
audiometer revealed the following pure tone thresholds, in 
decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
20
30
20
LEFT
5
15
20
25

The examiner noted average puretone decibel loss of 21 in the 
right ear and 16 in the left ear, a 100 percent speech 
recognition score in the right ear, and a 98 percent speech 
recognition score in the left ear.

In July 2007, during another VA audiological examination, an 
audiometer revealed the following pure tone thresholds, in 
decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
30
35
30
LEFT
15
25
20
25

The examiner noted average puretone decibel loss of 28 in the 
right ear and 21 in the left ear and 100 percent speech 
recognition scores in both ears.  

Clearly the Veteran's hearing loss has worsened, albeit 
slightly according to VA regulations; however, such loss 
remains noncompensable.  According to the most recent report 
of VA examination, which reflects more severe hearing loss 
than was shown prior to July 2007, the Veteran has level I 
hearing acuity in each ear.  These numeric designations are 
derived by applying the puretone threshold averages of 28 and 
21 and the speech discrimination scores of 100 percent to 
Table VI.  Applying these hearing acuity numerals to 38 
C.F.R. § 4.85, Table VII, DC 6100 then establishes the 
Veteran's entitlement to a 0 percent evaluation for bilateral 
hearing loss.


7.  Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
right knee, left and right lower extremity, and digestive 
system disabilities, scar tissue on the left hand, headaches 
and bilateral hearing loss are not met.  The Board recognizes 
that the rating schedule is designed to accommodate changes 
in condition and that the Veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the evidence is not in relative equipoise, the doctrine is 
not for application.  Rather, the preponderance of the 
evidence is against the claims; they must therefore be 
denied.


ORDER

Service connection for a lung disability, including as due to 
an undiagnosed illness, is denied.

An initial evaluation in excess of 10 percent for 
patellofemoral syndrome and tendonitis, right knee, is 
denied.  

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left lower extremity, is denied.  

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right lower extremity, is denied.  

An initial compensable evaluation for scar tissue, left hand, 
status post laceration, is denied.  

An initial compensable evaluation for status post 
hemorrhoidectomy is denied.  

An initial compensable evaluation for recurring headaches is 
denied.  

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The Veteran claims entitlement to service connection for left 
wrist damage and left forearm damage and higher initial 
evaluations for status post ulnar nerve laceration and 
repair, left hand distal to the wrist, muscle damage, left 
hand, and recurrent micro-hematuria.  Additional action is 
necessary before the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
RO
afforded the Veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
Fir
st, 
the
rei
n, 
no
examiner addressed whether, as alleged, the nerve and muscle 
dam
age 
in 
the
Veteran's left hand extended into his wrist and forearm.  The 
Vet
era
n's 
all
ega
tio
n 
of
left wrist and forearm involvement appears reasonable given 
tha
t 
his 
ser
vic
e
treatment records show left wrist complaints associated with 
his 
lef
t 
han
d 
inj
ury 
and
a post-surgical scar extending to the wrist.  

Second, after the Veteran underwent his most recent VA 
exa
min
ati
on, 
the 
rep
ort 
of
which shows drastic improvement since the examination 
con
duc
ted 
fiv
e 
yea
rs
earlier, he has alleged that the report thereof is inadequate 
to 
rat
e 
his 
lef
t 
han
d
symptoms.  In a VA Form 9 (Appeal to Board of Veterans' 
App
eal
s) 
dat
ed 
Jun
e
2008, he specifically requests another VA examination on the 
bas
is 
tha
t 
the 
dam
age
in his left hand is at least moderately severe, but more 
lik
ely 
sev
ere
.  

Third, during the Veteran's March 2008 VA genitourinary 
examination, an examiner provided an unfavorable opinion on 
the Veteran's claim for service connection for recurrent 
micro-hematuria, but then suggested that the Veteran undergo 
a cystoscopic evaluation.  He based this suggestion on 
service and post-service treatment records showing 
microscopic hematuria.  The Veteran subsequently scheduled 
appointments in urology for testing, but on the scheduled 
dates, failed to report.  To date, the RO has not informed 
the Veteran of the importance of, and the consequences of any 
failure to undergo, such testing.     

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination by an examiner who has not 
yet evaluated the Veteran in support of 
his claims for service connection for 
left wrist damage and left forearm damage 
and for higher initial evaluations for 
status post ulnar nerve laceration and 
repair, left hand distal to the wrist, 
and muscle damage, left hand.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify all symptomatology 
other than scarring that 
results from the Veteran's in-
service left hand injury, 
including, if appropriate, 
pain, limitation of motion of 
the fingers, wrist and/or arm, 
muscle damage, nerve damage and 
ankylosis;

b) identify all affected 
nerves;

c) specifically indicate 
whether the Veteran has a left 
wrist and/or left forearm 
disability(ies) resulting from 
the injury, after which the 
Veteran expressed left wrist 
complaints; 

d) characterize any muscle 
damage in the left hand as 
slight, moderate, moderately 
severe or severe; 

e) characterize any nerve 
damage as mild, moderate or 
severe and indicate whether 
such damage causes incomplete 
or complete paralysis of the 
affected nerve; and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

2.  Thereafter, arrange for the Veteran 
to undergo VA testing in support of his 
claim for a higher initial evaluation for 
recurrent micro-hematuria.  In the notice 
of the examination, advise the Veteran 
that any failure to report for such 
testing may have an adverse effect on his 
claim.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  

a) conduct all tests necessary 
to determine whether the 
Veteran has a disability 
manifested by recurrent 
microscopic hematuria; 

b) identify all symptomatology 
resulting from the disability; 
and  

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

3.  Readjudicate the claims being 
remanded.  Thereafter, if any benefit 
sought is not granted, provide the 
Veteran a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
Veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West) (Historical and Statutory 
Notes) (providing that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


